 

AQ 93 ERes 11/13) Search and Se:zure Warrant

 

 

 

UNITED STATES DISTRICT COURT?
i 19 OCT 21 AN IO Th

District of New Mexico

 

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address:

A 2008 GMC YUKON XL; NEW MEXICO LICENSE
PLATE NUMBER AJLY13: VIN: 1GKFK66818J252516.

Case No.

I me Gs%

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law entorcement officer or an attorney for the government requests the search
of the following person or property located in the Federal Judicial District of New Mexico

fidentity the person or describe the property to be searched and give its locations:

See Attachment A and Attachmant B

I find that the affidavit(s). or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal sadentfv the person or describe the property to be seized?
See Attachment A and Attachment B

YOU ARE COMMANDED to execute this warrant on or before August 23, 2019 _ tnot to exceed 14 daysi
A in the daytime 6:00 a.m. to 10:00 p.m. ‘TJ at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken. or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant. or an officer present during the execution of the warrant. must prepare an inventory
as required by law and promptly return this warrant and inventory to The Honorable Jerry H. Ritter, U.S. Magistrate Judge.

(United States Magistrate Judge)

¥ Pursuant to 18 U.S.C. § 3103a(b). I find that immediate notification may have an adverse result listed in 18 USC,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who. or whose
property. will be searched or seized (check the appropriate box)

J for days ont exceed 30, A until. the facts justifying. the lat iff Pp TR

Date and time issued: BAhi 3:17 gin: Co

   

Audge 's signature

City and state: Albuquerque, New Mexico The Honorable Jerry H. Ritter, U.S. Magistrate Judge .

Printed name and tie

 
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-MR-958 08/12/2019 2:00 am No person available. Left in vehicle

 

 

 

Inventory made in the presence of :
No person available

 

Inventory of the property taken and name of any person(s) seized:

4. $1,243.00

2. Black LG cellular phone

3. Black Samsung cellular phone

4. Silver Samsung Galaxy S8 cellular phone

5. White Samsung tablet

6. 1 glock 9 mm pistol containing 14 rounds

7.25 9 mm pistol hallow point rounds

8. 1 box of hornady .223 rounds (48 in the box)

9. 1 box of Federal .45 caliber rounds (100 in the box)
10. Uncle Mikes black pistol holster

11. White plastic bottle labeled “Inositol Powder 550 mg."

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Date: 10/09/2019 SO
heeds

Execulfrg 9 cerys signatlye

Thomas Long Special Agent

 

Printed name and title

 

 
